Citation Nr: 1432359	
Decision Date: 07/18/14    Archive Date: 07/22/14

DOCKET NO.  10-00 120A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel






INTRODUCTION

The Veteran served on active duty from November 1980 to September 1990.  He had a period of active duty for training in the Army National Guard from July 1976 to October 1976. 

This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Wichita, Kansas, Regional Office (RO) of the Department of Veterans Affairs (VA).  In August 2012, the Board remanded the case for further development.  In January 2014, the Board reopened and remanded the claim for service connection for hypertension for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

In the remand portion of the January 2014 decision, the Board requested that the Veteran be scheduled for a VA examination to obtain an opinion on whether his hypertension is related to in-service elevated blood pressure readings or any in-service pre-hypertension.  The Board noted that a September 2012 VA examiner had concluded that the Veteran's blood pressure readings satisfied the requirements for "pre-hypertension" but not chronic hypertension until 1998.

The Veteran was afforded a VA examination in February 2014.  After reviewing the claims file, the examiner stated that there is no evidence of the Veteran having been treated for hypertension while on active duty.   The examiner noted that there were multiple readings of elevated blood pressure but they were associated with injury or illness, and the Veteran was not diagnosed with hypertension until February 1998.  The examiner then opined that the Veteran's hypertension was not incurred in or caused by service.  

While the Board appreciates the examiner's opinion and rationale, the examiner did not address the September 2012 examiner's conclusion that the Veteran had "pre-hypertension," which was the main basis for the prior remand.  Thus, the Veteran's claim file should be returned to the examiner to obtain an addendum that addresses the "pre-hypertension," in compliance with the prior remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Prior to requesting the addendum, the AOJ should obtain any outstanding medical records.  The record contains VA treatment notes through March 2014.  Thus, any treatment notes since that time should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any VA treatment records since March 2014.

2.  Then, arrange for the Veteran's claims file to be reviewed by the examiner who conducted the February 2014 VA examination for an addendum.  The examiner should note the prior September 2012 VA examiner's conclusion that the Veteran's blood pressure readings satisfied the requirements for "pre-hypertension" but not chronic hypertension until 1998.  The examiner should opine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hypertension is related to any in-service "pre-hypertension."  In rendering the opinion, the examiner should specifically state whether the Veteran had "pre-hypertension" in active service.  The examiner should provide a complete rationale for any opinion offered.

3.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for response, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

